                                                             I.      --••       ,..,, _ _   •       • -         -.. -   - - -• -   •· -      •-    - • • ,.   ._   ••      .. ....

                                                             ,       ~-     -     ·· --         +         -   - - - - - -·         -   - -   ·· -_.- ·         -




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                 )   ~- .
                                                                      •"            - --·-- . ---------   -- --·-
                                                                                                     ____ --.                                 ,,              _, _ , , _        ~




 United States of America                                                                                               Order of Restitution

                 v.                                                                                                          18 Cr. 434 (JGK)

 LENIN GUZMAN-HIDALGO,

                             Defendant.


         Upon the application of the United States of America, by its attorney, Geoffrey S. Berman,

United States Attorney for the Southern District of New York, Jacob R. Fiddelman, Assistant

United States Attorney, of counsel; the presentence report; the Defendant's conviction on Count

Two of the above Indictment; and all other proceedings in this case, it is hereby ORDERED that:

         1. Amount of Restitution.        LENIN GUZMAN-HIDALGO, the Defendant, shall pay

restitution in the total amount of $935,943.03 to the victim of the offense charged in Count Two.

The name, address, and specific amount owed to the victim is set forth in the Schedule of Victims

attached hereto. Upon advice of a change of address, the Clerk of the Court is authorized to send

payments to the new address without further order of this Court.

         2. Joint and Several Liability. Defendant's liability for restitution shall be joint and

several with that of co-defendants ANA VIANELY MOLINA, WILLIAM POLANCO,

ALBANELL Y RAMIREZ, BASILIO RAMIREZ, WINSTON RAMIREZ, and GELSON ROJAS

under docket number 18 Cr. 434 (JGK), should he/she be convicted and ordered to make restitution

for the offenses in this matter. Defendant's liability for restitution shall continue unabated until

either    the    Defendant     has    paid     the   full   amount                                        of             restitution                               ordered




03.14.2019
herein, or every victim has been paid the total amount of his loss from all the restitution paid by

the Defendant and listed co-defendants in this matter.




                                       ~tL~~LUNITED STATES DISTRICT JUDGE




                                                 2
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America                                                     Schedule of Victims

               V.                                                               18 Cr. 434 (JGK)

 LENIN GUZMAN-HIDALGO,

                            Defendant.



 Name                                    Address                              Amount of Restitution
 United States Internal Revenue          IRS-RACS                             $935 ,943.03
 Service                                 Attn: Mail Stop 6261 , Restitution
                                         333 W. Pershing Ave.
                                         Kansas City, MO 64108



 Total                                                                        $935,943.03




03. 14.2019
